Judgment of the Supreme Court, New York County (Budd G. Goodman, J.), rendered June 16, 1988, convicting defendant, upon his plea of guilty, of burglary in the third degree and criminal trespass in the second degree and sentencing him to an indeterminate term of imprisonment of from 2 Vz to 5 years and time served, unanimously affirmed.
Defendant’s contention that the trial court erred in denying his motion for a pretrial Wade hearing is without merit as there was no police-arranged identification procedure in this case (People v Blackman, 110 AD2d 596). Concur—Kupferman, J. P., Sullivan, Ross, Ellerin and Rubin, JJ.